Citation Nr: 1226965	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-27 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision that, in pertinent part, denied service connection for diabetes mellitus.  The Veteran timely appealed.

In May 2011, the Board remanded the matter for additional development.


FINDING OF FACT

It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in or near the Korean DMZ between April 1, 1968, and August 31, 1971; hence, he is presumed to have been exposed to herbicide agents in service.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through January 2009 and November 2011 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO or AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records, service personnel records, and outpatient treatment records; and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that service connection is warranted on the basis that his current diabetes mellitus is the result of exposure to herbicides in service.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) is listed among the diseases presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

Service connection for disability claimed as due to exposure to herbicide agents also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

The record reflects that the Veteran was first diagnosed with adult-onset diabetes mellitus more than one year after his military discharge from service.  The report of a February 1999 VA examination includes a diagnosis of non-insulin-dependent diabetes mellitus.  

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to herbicide agents based on service in a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  If so, service connection for his diagnosed diabetes may be granted on the basis that the disorder is presumed to be the result of in-service herbicide exposure.  

The Veteran's DD Form 214 reflects that he served in the U.S. Army, and that he was awarded the Armed Forces Expeditionary Medal (Korea).  The Veteran served in Korea from February 1968 to September 1969; and was assigned to Company A and Company C of the 304th Signal Battalion in Korea.  His service personnel records do not reflect duty or visitation along the Korean DMZ.

Likewise, the Department of Defense has not included the 304th Signal Battalion or any other Signal Battalion, for that matter, in the listing of "identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and [August 1971]."

The Veteran contends, however, that he was assigned to a communications center in Seoul, and that he made a daily run by vehicle to the 2nd Infantry Division along the Korean DMZ.  Specifically, the Veteran stated in February 2010 that he served as a courier for the 2nd Infantry Division, and made daily trips to the Korean DMZ.  He stated that he drank water and ate along the Korean DMZ, and carried classified materials.  In addition, the Veteran submitted photographs of his unit in Korea, who worked as "motor messengers;" and described his tasks as delivering secure information to the 2nd Infantry Division. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In July 2011, the Veteran further explained that tensions were high when North Korea seized the U.S.S. Pueblo and its crew in January 1968; and troops were diverted from Vietnam to Korea.  The Veteran stated that he was in Korea in February 1968, and had made daily runs by vehicle to the 2nd Infantry Division along the Korean DMZ.  

In February 2012, the AMC attempted to verify whether the Veteran's assigned unit delivered messages to the 2nd Infantry Division.  The unit history for the 304th Signal Battalion reflects that Company B and Company C were stationed at Camp Coiner in Seoul, Korea, which was located approximately twenty-seven miles from the Korean DMZ.  The mission of the unit included providing Army air courier service and operating the motor messenger service for Headquarters, Eighth Army.  Although the unit history does not specify duties performed along the Korean DMZ, credible supporting evidence need not corroborate every detail.  See, e.g., Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The Board finds the Veteran's lay statements concerning daily courier runs by vehicle near the Korean DMZ are not only competent, but also are credible, to show that he served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, as well the photographs of motor messengers and the unit history; and resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to a presumption of exposure to herbicide agents based on service in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  Hence, service connection is warranted for diabetes mellitus.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


